J-S40004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAMIR WILLIAMS                             :
                                               :
                       Appellant               :   No. 2882 EDA 2019

         Appeal from the Judgment of Sentence Entered May 24, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003682-2018


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                           FILED DECEMBER 04, 2020

        Appellant, Damir Williams, appeals from the judgment of sentence

entered May 24, 2019, following his conviction by a jury of one count each of

second-degree murder, robbery, conspiracy to commit burglary, and criminal

trespass.1 We affirm.

        The trial court summarized the facts of this case as follows:
              At trial, the Commonwealth presented the testimony of
        Philadelphia [P]olice [O]fficers John Durkin, Barry Sudler,
        Christopher Jones, and Matthew Lally, Philadelphia [P]olice
        [D]etectives Michael Cannon, Michael Corson, Daniel Plaza, and
        Thorsten Lucke, Burlington County [M]edical [E]xaminer Dr. Ian
        Hood, Fred Martella, Brittney Rehrig and Andrea Williams, and co-
        defendant Mark McLaughlin.3 [Appellant] presented the character
        testimony of Angel Santiago and Loretta Amons. Viewed in the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 2502(b), 3701(a)(1)(i), 903, 3502(a)(1)(i), and 3503(a)(1),
respectively.
J-S40004-20


     light most favorable to the Commonwealth as the verdict winner,
     the evidence established the following.

          3  At Docket No. CP-51-CR-0003681-2018, Mark
          McLaughlin pled guilty to one count each of murder of
          the third degree (18 Pa.C.S. § 2502(c)), conspiracy to
          commit murder of the third degree (18 Pa.C.S. § 903),
          and burglary (18 Pa.C.S. § 3502), regarding the
          burglary and murder here at issue. At Docket No. CP-
          51-CR-0003683-2018, McLaughlin pled guilty to one
          count of burglary (18 Pa.C.S. § 3502), regarding the
          previous burglary of the Martella home discussed in
          the text, infra.

            Mark McLaughlin lived at 7330 Hill Road, next-door to 7332
     Hill Road, where the decedent, Anthony Martella, lived with his
     sister, Rosemary Martella.4 On February 16, 2017, McLaughlin
     broke into the Martella home looking for money to support his
     drug habit. As a result of that break-in, he was arrested and
     charged with burglary on May 1, 2017. He was held in prison
     awaiting trial, but was released on September 13, 2017, at 3:00
     a.m. The charges had been dismissed, since Rosemary and
     Anthony did not appear to testify.

          4 Because Anthony and Rosemary Martella have the
          same last name, they will be referred to hereafter
          using their first names.

           On the very day he was released from prison, McLaughlin
     decided that he would break into the Martella home again. He
     met up with [Appellant], Damir Williams, whom he had known for
     several years. McLaughlin told [Appellant] that he had previously
     burglarized the Martella home, and that they could do it again to
     get some money.

          Around 5:00 a.m. that morning, [Appellant] and McLaughlin
     went to the back door of the Martella home. Anthony answered
     the door and invited McLaughlin and [Appellant] in the home.
     [Appellant] then choked Anthony and jumped on top of him.
     McLaughlin and [Appellant] found tape inside the home and
     [Appellant] tied Anthony up while McLaughlin held him down.
     McLaughlin then went upstairs to Rosemary’s bedroom to grab
     money. On the second floor, McLaughlin found Rosemary in her
     room and asked her for money. McLaughlin found and took a

                                   -2-
J-S40004-20


     purse that contained $150, car keys, and some bank cards.
     McLaughlin and [Appellant] then left the home and used the car
     keys to take Rosemary’s car. At some point McLaughlin cut the
     phone lines using scissors.

            Around 7:45 a.m., Rosemary went to the home of a
     neighbor, off-duty police officer John Durkin. Rosemary told
     Officer Durkin that McLaughlin had gotten into her home again
     [and] had cut her phone line. Officer Durkin knew that McLaughlin
     had previously broken into the Martella home and that McLaughlin
     had been in prison for the break-in. Officer Durkin and Rosemary
     called her other brother, Fred Martella, and then started to call
     911 when Rosemary told Officer Durkin that Anthony was tied up
     in the basement. Officer Durkin and Rosemary then went into the
     Martella home. When they arrived, Anthony was untied but kept
     rubbing his hands over his chest, was short of breath, and seemed
     increasingly uncomfortable. Officer Durkin also noticed a broken
     lamp in the middle bedroom, tape on the basement floor at the
     bottom of the stairs, and that Rosemary’s car was missing from
     her driveway.

           Between 8:00 and 8:30 a.m., an ambulance arrived and
     took Anthony to Roxborough Hospital. The same day, Detective
     Michael Cannon went to the hospital, but was unable to interview
     Anthony because Anthony was in too much pain. Detective
     Cannon received a phone call later that day that Anthony had been
     transferred to Temple Hospital because he was in more serious
     condition than previously thought.

           On September 18, 2017, McLaughlin was interviewed by
     detectives at the Northwest Detective Division. During the
     interview, McLaughlin admitted to entering the Martella home with
     [Appellant] on September 13, 2017, and stated that he saw
     [Appellant] hit, choke, and tie up Anthony.

           Rosemary’s car was found on Welsh Road in close proximity
     to McLaughlin’s grandmother’s house. Rosemary’s purse, taken
     from the second floor bedroom of her home, was found inside the
     car. The car was dusted for fingerprints, revealing a fingerprint
     from [Appellant] on the passenger side door handle.

          Prior to the break-in on September 13, 2017, Rosemary and
     Anthony were in good health and able to live alone. Following the
     break-in, Anthony was transported to Roxborough hospital. He

                                   -3-
J-S40004-20


     never regained his ability to speak and could no longer stand or
     walk. At Roxborough Hospital, he was put on a ventilator. After
     about two weeks, doctors performed a tracheostomy. Anthony
     was unconscious and not able to swallow or eat, so a feeding tube
     was inserted.    Once he could breathe on his own he was
     transferred to a nursing home. Because he could not clear his
     airway by coughing or swallowing properly, he had episodes where
     he would aspirate secretions from his nose and mouth into his
     lungs, causing pneumonia.

           Doctors determined that Anthony had suffered a hypoxic
     brain injury, that is, brain injury caused by a lack of oxygen
     getting to the brain. The injury was permanent, and Anthony had
     no chance to recover. After two or three episodes of aspiration
     pneumonia, his family made the decision to stop active treatment
     and for Anthony to go into hospice care. He remained in a nursing
     home until he died on March 15, 2018, at the age of 76.

           An autopsy was done on Anthony by Dr. Ian Hood, a medical
     examiner for Burlington County and an expert in the field of
     forensic pathology.     Dr. Hood determined that Anthony’s
     immediate cause of death was pneumonia, but that the
     pneumonia was caused by the hypoxic brain injury that Anthony
     had previously sustained during the burglary. Dr. Hood explained
     that the brain injury was Anthony’s primary cause of death as it
     was the cause of the pneumonia from which Anthony ultimately
     died.


Trial Court Opinion, 12/31/19, at 2–5 (internal citations to the record

omitted).

     Following a five-day jury trial, Appellant was convicted of the above-

described charges. On May 24, 2019, the trial court sentenced Appellant to

life imprisonment for second-degree murder, with a consecutive term of

imprisonment of ten to twenty years for conspiracy to commit burglary, and

no further penalty for criminal trespass. The conviction for robbery merged

with second-degree murder for the purposes of sentencing.


                                   -4-
J-S40004-20


       Appellant filed a timely post-sentence motion, which was denied on

September 13, 2019. Appellant filed a notice of appeal.2 Both Appellant and

the trial court complied with Pa.R.A.P. 1925.

       On appeal, Appellant raises the following issues, which are identical to

the issues raised in Appellant’s Rule 1925(b) statement:

        I.    Whether the [c]ourt erred when it denied the Appellant’s
              request to provide the deliberating jury with a written
              explanation of the defense of character and reputation
              evidence where the relevant Rule provides that a jury can
              be furnished with a written explanation of the charges and
              the defenses?

       II.    Whether the Appellant’s conviction for Murder in the Second
              Degree was based upon insufficient evidence where the
              uncontested evidence at trial was that the intervening cause
              of the decedent’s death was the family’s decision to withhold
              life saving treatment to cure the decedent’s pneumonia
              where such treatment had been successful two times in the
              past?

      III.    Whether the Appellant’s convictions were against the weight
              and credibility of the evidence and shocking to one’s sense
              of justice where the only witness who placed the Appellant
              inside of the home was the corrupt and polluted co-
              defendant, where the medical records refuted the
              contention that the victim had been strangled and where the
              uncontested evidence was that there was an intervening
              decision by family members of the decedent to withhold
              necessary medical treatment to the victim to cure his
              pneumonia that interrupted the chain of events that led to
              the decedent’s death?
____________________________________________


2  Appellant filed his notice of appeal to this Court from the denial of post-
sentence motions on September 13, 2019. Notice of Appeal, 10/7/19. In a
criminal action, the appeal properly lies from the judgment of sentence made
final by the denial of post-sentence motions.            Commonwealth v.
Kuykendall, 2 A.3d 559, 560 n.1 (Pa. Super. 2010). We have amended the
caption accordingly.

                                           -5-
J-S40004-20



Appellant’s Brief at 6–7 (re-ordered for ease of disposition).

      Appellant first asserts the trial court “lacked a defensible reason” for

denying Appellant’s request to provide the jury with a written explanation of

character and reputation evidence. Appellant’s Brief at 30–31. This issue is

premised upon Pa.R.Crim.P. 646, “Material Permitted in Possession of the

Jury,” which provides, in pertinent part as follows:

      (A) Upon retiring, the jury may take with it such exhibits as the
      trial judge deems proper, except as provided in paragraph (C).

      (B) The trial judge may permit the members of the jury to have
      for use during deliberations written copies of the portion of the
      judge’s charge on the elements of the offenses, lesser included
      offenses, and any defense upon which the jury has been
      instructed.

Pa.R.Crim.P. 646 (A) and (B).

      Appellant next argues that the Commonwealth failed to present

sufficient evidence to support the conviction for second-degree murder.

Appellant’s Brief at 38–39. In reviewing the sufficiency of the evidence, we

must determine whether the evidence admitted at trial and all reasonable

inferences drawn therefrom, viewed in the light most favorable to the

Commonwealth as verdict winner, were sufficient to prove every element of

the offense beyond a reasonable doubt. Commonwealth v. Green, 203 A.3d

250, 253 (Pa. Super. 2019), appeal denied, 216 A.3d 1036, 54 WAL 2019 (Pa.

July 30, 2019).      “[T]he facts and circumstances established by the

Commonwealth      need   not    preclude   every   possibility   of   innocence.”


                                     -6-
J-S40004-20


Commonwealth v. Colon-Plaza, 136 A.3d 521, 525–526 (Pa. Super. 2016)

(quoting Commonwealth v. Robertson-Dewar, 829 A.2d 1207, 1211 (Pa.

Super. 2003)). It is within the province of the fact-finder to determine the

weight to be accorded to each witness’s testimony and to believe all, part, or

none of the evidence. Commonwealth v. Tejada, 107 A.3d 788, 792–793

(Pa. Super. 2015). The Commonwealth may sustain its burden of proving

every element of the crime by means of wholly circumstantial evidence.

Commonwealth v. Mucci, 143 A.3d 399, 409 (Pa. Super. 2016). Moreover,

as an appellate court, we may not re-weigh the evidence and substitute our

judgment for that of the fact-finder. Commonwealth v. Rogal, 120 A.3d

994 (Pa. Super. 2015).

      Finally, Appellant contends the verdict was against the weight of the

evidence, a claim Appellant raised in his post-sentence motion. Appellant’s

Brief at 31–37, Post Sentence Motion, 5/31/19, at ¶ 3.         The standard in

reviewing a weight-of-the-evidence claim is well settled:

             Appellate review of a weight claim is a review of the exercise
      of discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.




                                      -7-
J-S40004-20


Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis and

citations omitted).

      We have considered the arguments of the parties, the relevant law, and

the complete record. The trial court aptly addressed all of Appellant’s issues

at length and authored a cogent, thorough opinion. For this reason, we affirm

the judgment of sentence on the basis of the trial court’s December 31, 2019

Pa.R.A.P. 1925(a) opinion. In the event of future proceedings, the parties are

directed to attach a copy of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/20




                                      -8-
Circulated 11/17/2020 12:56 PM